Citation Nr: 1517350	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  12-35 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hearing loss of the right ear.

2.  Entitlement to service connection for a sinus condition.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  

4. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  


REPRESENTATION

Appellant represented by:	Dennis Peterson, E.S.Q.



WITNESSESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. E. Turner, II, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1971 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

This case was previously before the Board in January 2014, and was remanded for a hearing.  The requested action was completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App.  268 (1998). 

In November 2014, the Veteran testified via video conference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  

The Board notes that the Veteran initially filed a claim for service connection for a personality disorder, but the evidence shows that he has been diagnosed with various psychiatric disorders, including depression, passive-aggressive personality disorder, immature personality, bipolar disorder, and PTSD.  When a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed and labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board construes the Veteran's claim to be one for service connection for an acquired psychiatric disorder, to include PTSD and depression.  Accordingly, the issues are as reflected above.

The issue of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the November 2014 Board hearing, which was prior to the promulgation of a decision in the appeal for service connection for hearing loss of the right ear, the Veteran withdrew the appeal.  

2.  At the November 2014 Board hearing, which was prior to the promulgation of a decision in the appeal for service connection for a sinus condition, the Veteran withdrew the appeal.  

3.  Evidence associated with the claims file since the last prior final denial of service connection for an acquired psychiatric disorder in October 1995 when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for hearing loss of the right ear have been met.  3 8 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for a sinus condition have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  Evidence received since the October 1995 rating decision in relation to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination or determinations being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §20.202.  An appeal may be withdrawn as to any or all issues involved in it at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a).  

At his November 2014 Board hearing, the Veteran communicated that he was withdrawing his appeal for entitlement to service connection for hearing loss of the right ear, and a sinus condition.  A written transcript of the hearing is associated with the record for the Veteran's case.  Thus, with respect to these claims, there is no remaining allegation of error of fact or law for appellate consideration, and the appeals are withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeals, and the appeals for entitlement to service connection for hearing loss of the right ear, and a sinus condition are dismissed.  

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).
The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a);                     38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim to reopen, notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  See id.

In this case, the Veteran was advised by a September 2009 letter of the evidence and information necessary to substantiate and reopen his claims, and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice is of record and was provided before the October 2009 rating decision now on appeal.  As a result, VA has complied with the duty to notify.  

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has not satisfied its duty to seek relevant records.  Although VA has obtained and associated service treatment records, Social Security records, private treatment records, and VA treatment records with the file, the Veteran's service personnel records are not associated with the claims file and they may be relevant to the Veteran's claim for an acquired psychiatric disorder.  An attempt to obtain the Veteran's service personnel records must be made.  The service personnel records will be discussed further in the remand portion below.  

Service Connection

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a claimant must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

New and Material

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The phrase "reasonable possibility of substantiating the claim" results in a pro-veteran standard for reopening-one that contemplates the likely entitlement to a nexus medical examination if the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 at 121 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  

Regardless of any determination made by AOJ with respect to reopening a claim based on new and material evidence, it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Merits

In July 1980, the RO denied service connection for the Veteran's mental disorder.  Although the Veteran was diagnosed with various personality disorders while in service and subsequently administratively separated, the Veteran's service treatment records were silent as to an Axis I disorder.  The Veteran did not timely appeal that decision. 

The Veteran petitioned to reopen his service connection claim for a psychiatric disorder in October 1995, was denied, and did not timely appeal that decision.  This is the last prior final denial of the claim. 

The Veteran again petitioned to reopen his service connection claim in October 2009 and submitted new private medical opinions concerning his current psychiatric condition, which now included diagnoses of PTSD and depression, to support his claim.  

At a video teleconference (VTC) hearing in November 2014, the Veteran testified that two incidents that occurred while he was stationed in Guam were responsible for his psychiatric disorder, although he could provide only scant details as to the nature of the incidents, any disciplinary actions that resulted from the incidents, or any treatment he was underwent either by order or self-referral as a result of the claimed incidents.  However, these incidents appear to be the same that are alluded to in the private psychiatric reports indicating the Veteran suffers from PTSD related to service. 

There is no question that Veteran currently suffers from a psychiatric disorder.  The submitted VAMC treatment reports, private treatment reports, and Social Security Administration (SSA) records indicate consistent mental health treatment since 1990 including marriage counseling, and personal mental health counseling.  The exact nature of the psychiatric disorder remains unclear, however, and there are several different diagnoses by various mental health professionals. The Veteran testified at his Board hearing that he believes he suffers PTSD that began in service. While the record indicates some vague details concerning alleged PTSD stressors, it does not appear that the Veteran was provided with a questionnaire to elaborate on the alleged stressors.   

However, in a letter dated September 2010, Dr. B., the Veteran's treating psychologist opined that "it is as likely as not that [the Veteran] developed PTSD as result of ... experiences while stationed [in] Guam.  I further believe that ... major depression and intermittent explosive disorder were exacerbated by [the] military service and the resulting PTSD."  Dr. B. provided further medical opinion in letters dated January 2012, October 2013, and February 2015.  While there is insufficient rationale provided in this opinion, and the subsequent letters from Dr. B., and it does not on its own warrant a grant of service connection, this statement is sufficient for reopening the case.  See Shade, at 121.  As will be discussed in the Remand below, additional development is now necessary for VA to fully adjudicate the claim.  

With regard to this newly submitted evidence relating to the Veteran's psychiatric claim, the private medical treatment, private medical opinion, and diagnosis of PTSD from Dr. B. are material for reopening purposes.  The private medical records relate to the unestablished fact regarding the Veteran's claim for service connection, namely, evidence - in the form of a medical opinion - of in-service incurrence of PTSD.  

In sum, the September 2010, January 2012, October 2013, and February 2015 medical reports from Dr. B. are new and material evidence as they are not cumulative and redundant of the evidence submitted prior to the October 1995 denial of service connection for the Veteran's personality disorder, now characterized as an acquired psychiatric disorder.  Additionally, as the new evidence submitted does address the defects in the service connection claim, the evidence raises a reasonable possibility of substantiating the claim alone, or in combination with previously submitted evidence.  

The Board thus finds that the critical defect existing at the time of the October 2009 rating decision, namely evidence of an injury in-service, has been cured, for the limited purpose of reopening the claim.  


ORDER

The appeal of entitlement to service connection for hearing loss of the right ear is dismissed.

The appeal of entitlement to service connection for a sinus condition is dismissed.

New and material evidence having been received; the claim of entitlement to service connection for an acquired psychiatric disability is reopened.  


REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The Veteran contends he has PTSD as a result of his active duty service. Generally, service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s). 38 C.F.R. § 3.304(f) (2014). With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on the circumstances of the stressor and the nature of a Veteran's service.  In this case, the alleged stressors do not relate to combat.

The Veteran has claimed two stressors while he was stationed with a K-9 unit in Guam.  The Veteran alleges that he was put in fear for his safety while observing other airmen load bombs onto a flatbed trailer for transport while guarding an ordnance storage facility, and that he was frightened after an incident involving another security patrol officer who suffered gunshot wound to the finger.  

Attempts to corroborate the Veteran's claimed stressors have not been undertaken.  The Veteran service treatment records indicate he was on temporary duty in Guam as his February 1973 psychiatric evaluation administered at Anderson AFB, Guam, recommends that he be transferred from the island and back to his home station.  However, other than the Veteran's assertions, there is no evidence that the events described actually took place.  As the RO did not undertake action to corroborate the alleged stressors, there has been no Formal Finding concerning such corroboration.

The Board notes that there is evidence of discipline issues during active duty.  However, the details of the incidents are unclear as the Veteran has provided only vague information concerning his behavior, and the service treatment records merely mention them as a basis for referral for medical evaluation.  The Veteran's service personnel records have not been obtained.  However, in a February 2015 memorandum prepared by the Veteran's representative, service personnel records were referenced, in the form of two positive performance evaluations, and an April 1974 Article 15 proceeding that resulted in a suspended punishment.  Copies of the referenced service personnel records have not been submitted by Veteran's attorney in association with this memorandum.  

The Veteran has been diagnosed with PTSD by his private physician, and PTSD, along with several other possible psychiatric diagnoses are noted in his private and VA medical records.  Although the private physician provides some rationale for the diagnosis of PTSD based on only the Veteran's statements, the basis of the physician's assessment is insufficient, given the current state of the record with no substantiation of the claimed stressors, and no service personnel file associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, or any other appropriate service department office, and obtain the Veteran's service personnel records and associate them with the claims file.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file.

2.  Provide the Veteran and his representative with appropriate notice regarding additional requirements for service connection for PTSD with regard to stressor information and allow them to submit the Veteran's service personnel records that may be in their possession.  

3.  The AOJ shall attempt to obtain a statement from the Veteran detailing all claimed stressors, to include the dates, times, and locations of all incidents, etc.  

4. The AOJ shall, if appropriate, contact the U.S. Army and Joint Services Records Research Center (JSRRC) to attempt to corroborate the Veteran's alleged stressors.  To the extent the JSRRC is unable to confirm any claimed stressor, the RO should subsequently undertake any further steps necessary to attempt to verify the stressor.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified by each Federal department or agency from which they are sought and this should be documented for the record. 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2008).  All records and responses received must be associated with the claims file.

5.  After the above development is completed, undertake any additional evidence deemed necessary, including a VA psychological examination and/or opinion.  

6.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


